PER CURIAM:
Timothy Wayne McCoy, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 *205U.S.C.A. § 2241 (West 2006 & Supp.2011) petition and his motion to contact jurors. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. McCoy v. DeBoo, No. 2:11—cv-00076-JPB-DJJ, 2011 WL 5087178 (N.D.W.Va. Oct. 26, 2011). In addition, we have considered McCoy’s motion to contact jurors separately from his § 2241 petition, and we find it was correctly denied. We deny McCoy’s motion for a transcript at Government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.